Citation Nr: 1109042	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction of the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009, was proper.

2.  Entitlement to a rating in excess of 20 percent for right knee internal derangement with degenerative joint disease for the period prior to February 1, 2009, and a rating in excess of 10 percent for such disability for the period beginning February 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for recurrent subluxation, associated with a right knee disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned Veterans Law Judge in December 2010, and a transcript of that hearing has been associated with the claims file.  The complex procedural history is summarized below.

In a March 2005 rating decision, the Veteran was granted service connection for a right knee disability with an initial rating of 20 percent, effective September 10, 2004.  The Veteran did not appeal from this decision.  

In May 2006, the Veteran applied for an increased rating for his right knee disability.  In a December 2006 rating decision, the RO denied a rating in excess of 20 percent for right knee internal derangement with degenerative joint disease.  The Veteran appealed from this decision.  

Meanwhile, in a rating decision of which the Veteran was notified in September 2008, the RO proposed the reduction of the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, based on a finding of clear and unmistakeable error (CUE) in the March 2005 rating decision.  The Veteran disputed the proposed reduction.  In a rating decision of which the Veteran was notified in December 2008, the RO reduced the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009.  The Veteran appealed from this decision, arguing that the reduction was improper and that an increased rating is warranted

Additionally, in a July 2009 rating decision, the RO granted service connection for degenerative joint disease of the right knee with recurrent subluxation, with a rating of 10 percent effective as of October 21, 2008.  The RO also confirmed and continued the 10 percent rating for right knee internal derangement with degenerative joint disease based on painful motion and/or limited motion.  

While the Veteran has not expressly appealed from the grant of a 10 percent rating for subluxation, this condition involves the right knee and, therefore, is contemplated by the pending appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability pertaining to a certain body part); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for the conditions is not duplicative of or overlapping).  Indeed, the RO indicated in the July 2009 rating decision, as well as the July 2009 supplemental statement of the case (SSOC), that the two ratings combined for an overall rating pertaining to the right knee disability.  Moreover, as this was not a full grant of the benefit sought on appeal, or the highest possible rating for a right knee disability, and the Veteran did not express satisfaction with this decision, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran submitted additional evidence after the last adjudication of his claims by the agency of original jurisdiction (AOJ) in July 2009.  As he waived AOJ review of the newly submitted evidence in a December 2010 statement, the Board may properly consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  Moreover, the AOJ will have the opportunity to consider the additional evidence upon remand.

As discussed below, the Board finds that there is sufficient evidence of record to decide the issue of the propriety of the reduction of the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009.  Specifically, the Board finds that the rating reduction was proper, and restoration of the prior rating is not warranted.  However, further development is necessary as to the remaining issues of entitlement to an increased rating for a right knee disability, to include right knee internal derangement with degenerative joint disease and recurrent subluxation, for the entire period on appeal.

Accordingly, the issues of entitlement to a rating in excess of 20 percent for right knee internal derangement with degenerative joint disease for the period prior to February 1, 2009, and a rating in excess of 10 percent for such disability for the period beginning February 1, 2009; and entitlement to a rating in excess of 10 percent for recurrent subluxation, associated with a right knee disability; are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The procedural safeguards for a rating reduction based on CUE were followed.

2.  Applying the statutory and regulatory provisions to the evidence of record at the time of the March 2005 rating decision, a 20 percent rating for right knee internal derangement with degenerative joint disease was not warranted, and the assignment of a 20 percent rating for such disability at that time constituted CUE.


CONCLUSION OF LAW

The reduction of the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a) & (e), 3.159, 4.71a, Diagnostic Codes 5003, 5256-5263 (2004 & 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The AOJ reduced the Veteran's rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009, based on a finding of CUE in the March 2005 rating decision that granted service connection for this disability and granted the initial rating of 20 percent.  

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by applicable regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  A previous determination that is final and binding, including a decision as to the degree of disability, will be accepted as correct in the absence of clear and unmistakeable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally require VA to provide certain notice and assistance to claimants for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, these provisions do not apply to cases involving CUE, because determinations as to the existence of CUE are based on the facts of record at the time of the prior decision, and no further development would be appropriate.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Nevertheless, if a finding of CUE results in the reduction or discontinuance of a benefit, the requirements of 38 C.F.R. § 3.500(b)(2) will apply, except as provided in 38 C.F.R. § 3.105(d) and (e).  See 38 C.F.R. § 3.105(a).  The provisions of 38 C.F.R. § 3.105(d) concern the severance of service connection and, therefore, do not apply in this case.  However, the provisions of 38 C.F.R. § 3.105(e) are applicable.  

Under 38 C.F.R. § 3.105(e), the AOJ must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefore, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If a reduction of benefits is found to be warranted upon consideration of any additional evidence submitted after notification of the proposed reduction, a final rating decision will be issued, and compensation will be reduced effective the last day of the month in which a 60-day period from the date of notice of the final action expires.  These due process requirements only apply where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments would be reduced or discontinued.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  

In this case, the reduction of the Veteran's rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent resulted in an overall decrease in compensation, thereby triggering the application of 38 C.F.R. § 3.105(e).  The Veteran was notified of a rating decision on September 10, 2008, that proposed the rating reduction based on CUE, set forth the reasons and bases for the proposal, and offered the opportunity to submit evidence and have a hearing on this issue.  In October 2008, the Veteran waived due process as to this issue, indicating that he did not want a pre-determination hearing, and argued that the reduction was improper because he has had continuous right knee pain and limited motion for 40 years.  On December 1, 2008, more than 60 days after notice of the proposed rating reduction, the Veteran was notified of a final rating decision reducing the rating effective February 1, 2009, more than 60 days after notice of the final action was issued.  As such, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) have been met.  

The Board observes that additional procedural safeguards, as set forth in 38 C.F.R. § 3.344(a), must be followed where a disability rating has been in place for five years or more.  These provisions pertain to stabilization of disability ratings and are designed to ensure that sustained improvement has been demonstrated before a rating is reduced.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 419-21 (1993).  However, these additional provisions do not apply in this case because the Veteran's 20 percent rating for a right knee disability had only been in effect since September 2004, or less than five years prior to the rating decision at issue.  

Having found that the procedural requirements were followed, the Board will now consider whether the rating reduction was proper.  As noted above, the reduction of the Veteran's rating was not based on improvement in disability but, rather, was based on a finding of CUE in the March 2005 rating decision that assigned an initial 20 percent rating for right knee derangement with degenerative joint disease.  Specifically, the AOJ found that the regulatory provisions were incorrectly applied, as the evidence of record at the time did not support a rating in excess of 10 percent.

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this case, the applicable statutory and regulatory provisions at the time of the March 2005 rating decision, which continue to be in effect, were as follows:   

Disability ratings are based on the average impairment of earning capacity due to service-connected disability, and separate diagnostic codes provide rating criteria for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology of the two conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

The March 2005 rating decision assigned an initial 20 percent rating for the Veteran's right knee internal derangement with degenerative joint disease (arthritis).  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating may be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating may be assigned where such involvement is accompanied by occasional incapacitating exacerbations.  Id.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion to 45 degrees; a 20 percent rating will be assigned for limitation of flexion to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension to 10 degrees; a 20 percent rating will be assigned for limitation of extension to 15 degrees; a 30 percent rating will be assigned for limitation of extension to 20 degrees; a 40 percent rating will be assigned for limitation of extension to 30 degrees; and a 50 percent rating will be assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Separate ratings under DC 5260 for and DC 5261 may be assigned for disability of the same joint without violating the rule against pyramiding.  VAOPGCPREC 9-04 (Sept. 17, 2004).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the March 2005 rating decision assigned a 20 percent rating for a right knee disability under DC 5260, based on limitation of flexion of the leg.  The relevant evidence of record at that time included statements from the Veteran, a March 2003 private physical capacity evaluation, a May 2003 decision issued by the Social Security Administration (SSA), and a December 2004 VA examination report.  

The March 2003 evaluation and May 2003 SSA decision both concerned several physical disabilities.  With respect to the right knee, the March 2003 evaluation indicated that the Veteran was able to do repetitive crouching jerkily and with no support to rise, but he used support to rise when kneeling.  He was able to climb and descend two flights of stairs without a break, and he demonstrated no physical discomfort during the stairs test.  

The May 2003 SSA decision indicated that the Veteran was having ambulation problems due to right knee symptoms.  Specifically, he had right knee pain, catching, and swelling, which resulted in substantial difficulty walking down stairs and a lesser extent of difficulty walking up stairs.  It was noted that, during a July 2002 functional capacity evaluation, the Veteran's right knee was found to prevent prolonged or repetitive weight bearing and squatting.  The Board observes that, while this evaluation itself was not of record at the time of the March 2005 rating decision, it was subsequently submitted, and there is no indication of additional knee impairment in that report.  It was further noted in the May 2003 SSA decision that, during a hearing, the Veteran complained that his leg would give out if he walked too much, causing him to stumble, and that his knee would swell and get stiff he walked downhill or used stairs.  The Veteran's right knee disability was not noted to be "severe" in this SSA decision; rather, his shoulder and back disabilities were found to be "severe."

The December 2004 VA examination report concerning the right knee reflects that the Veteran suffered a skiing injuring, which was a twisting episode, during active duty service, and he continued to have chronic pain over the years.  No surgery was performed.  The Veteran complained of current daily pain; intermittent swelling, morning stiffness, crepitation, and popping; and pain going down hills and stairs.  He stated that he had nearly collapsed, although he denied locking.  The Veteran also subjectively reported chronic limitation of motion, aggravation upon repetitive movement, and flare-ups of pain once or twice a week, usually precipitated by twisting activities, which led to additional motion loss.  He stated that he used an elastic, slip-on type brace and Aleve intermittently.  Physical examination of the right knee showed objective effusion, tenderness laterally and medially, and crepitation and pain on movement.  Range of motion was from 0 to 125 degrees of flexion, and the examiner expected an additional 10-15 loss of flexion, as well as moderate alteration in endurance in ambulatory activities with flare-ups.  There was no identified laxity of the collateral, medial collateral, or cruciate ligaments, and the McMurray's maneuver was negative.  The Veteran was diagnosed with internal derangement of the right knee with degenerative joint disease.  The examiner noted that the Veteran's in-service skiing injury likely involved a meniscal tear, which typically goes on to develop degenerative joint disease, as established by current x-rays.  The December 2004 x-ray report showed moderate tricompartmental degenerative osteoarthritic changes.

Accordingly, the evidence of record at the time of the March 2005 rating decision did not support a 20 percent rating for the right knee disability.  In particular, the Veteran had full extension of the right leg to 0 degrees, and the maximum limitation of flexion of the right leg was to 110 degrees, even accounting for pain and flare-ups.  See DeLuca, 8 Vet. App. 202.  These measurements did not warrant a rating for limitation of motion under DC 5260 or 5261, as extension was not limited to 10 degrees and flexion was not limited to 45 degrees.  However, as there was x-ray evidence of degenerative arthritis and limitation of motion objectively confirmed by swelling (effusion) and pain, a 10 percent rating was warranted under DC 5003.  

The Board notes that ratings were available for other types of impairment as a result of a knee disability under 38 C.F.R. § 4.71a, namely, DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  There was no evidence of ankylosis or genu recurvatum at the time of the March 2005 rating decision.  See DCs 5256, 5263.  Further, while the Veteran intermittently wore a brace, there was no evidence that this was due to nonunion or malunion of the tibia or fibula.  See DC 5262.  With respect to subluxation or lateral instability under DC 5257, while the Veteran reported buckling and almost collapsing, he indicated that this was due to pain.  See May 2003 SSA decision; December 2004 VA examination report.  There was no objective laxity (instability) of any ligaments, and no indication of recurrent subluxation.  See id.  With respect to semilunar cartilage, there had been no removal to warrant a rating under DC 5259.  Further, while the VA examiner indicated that the Veteran may have had a torn meniscus at the time of the injury during service in the 1960s, there was no evidence of a current dislocation or tear.  In this regard, while there was pain and some effusion upon physical examination, the Veteran denied locking, the McMurray's maneuver was negative (indicating no meniscal impairment), and there was no meniscal injury on the December 2004 x-ray.  See DC 5258.  Accordingly, a rating was not warranted for the Veteran's right knee disability under these codes.  

As such, even considering all potentially applicable diagnostic codes, and resolving all reasonable doubt in the Veteran's favor, the evidence of record at the time of the March 2005 rating decision only supported a rating of 10 percent for a right knee disability.  See 38 C.F.R. § 4.3; see also Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, all symptomatology of the Veteran's right knee disability were contemplated by the applicable rating criteria, and there was no indication that his right knee disability presented an exceptional or unusual disability picture.  There was also no indication of such related factors as marked interference with employment or frequent periods of hospitalization due to the right knee.  As such, there is no indication that extra-schedular consideration or an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) was appropriate at that time.  

In conclusion, the AOJ properly concluded that the assignment of an initial 20 percent rating for right knee internal derangement with degenerative joint disease in the March 2005 rating decision constituted CUE, as this rating was the result of incorrect application of statutory and regulatory provisions to the evidence of record at that time.  See 38 C.F.R. § 3.105(a); Russell, 3 Vet. App. 310.  Further, all applicable procedural safeguards to implement a rating reduction due to CUE were followed.  See 38 C.F.R. § 3.105(a) & (e).  Therefore, the rating reduction for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009, was proper, and the appeal must be denied.


ORDER

The reduction of the rating for right knee internal derangement with degenerative joint disease from 20 percent to 10 percent, effective February 1, 2009, was proper, and the appeal is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's increased rating claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the Veteran and his wife testified that his right knee disability had increased in severity since the last VA examination was conducted in July 2008, and particularly within the past six months.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).  The Veteran further indicated that there may be some pertinent, outstanding private treatment records, in that he was referred by VA to outside providers, including H. Orthotics, for a knee brace and x-rays.  See December 2010 hearing transcript.  Additionally, the most recent VA treatment records in the claims file are dated in July 2009.  Finally, the Veteran was awarded SSA disability benefits, and these proceedings included evaluation of his right knee disability, but it does not appear that all records associated with this determination have been obtained.  See, e.g., May 2003 SSA decision.  

Accordingly, upon remand, the Veteran should be requested to identify any outstanding treatment records pertaining to his right knee disability, and to provide the necessary release for any non-VA providers, to include H. Orthotics.  Efforts should then be made to obtain any identified, outstanding treatment records, specifically to include VA records dated from July 2009 forward.  Additionally, all determinations and medical records associated with the Veteran's SSA disability benefits, including any records pertaining to any periodic renewals of such benefits, should be requested.  If any records cannot be obtained after making appropriate efforts, the Veteran should be notified and allowed an opportunity to provide such records.  After all available, pertinent records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his right knee disability, to include both right knee internal derangement with degenerative joint disease and recurrent subluxation.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers who have treated him for a right knee disability during the course of the appeal, or since May 2005.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to records from H. Orthotics and any VA treatment records dated from July 2009 forward.  

2.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits, to include the initial claim and any periodic renewals of benefits. 

3.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts must be made to obtain any non-Federal records.  All records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4.  After completing the above-described development, schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to record and measure the severity of all current symptoms of a right knee disability, including but not limited to internal derangement with degenerative joint disease and recurrent subluxation.  

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims based on the entirety of the evidence.  Specifically, the appropriate rating for a right knee disability should be determined for the entire course of the appeal based on the Veteran's May 2006 claim, including but not limited to right knee internal derangement with degenerative joint disease and recurrent subluxation.  See Brokowski , 23 Vet. App. 79; Esteban, 6 Vet. App. at 262.  Such adjudication should reflect consideration of all lay and medical evidence of record, as well as all potentially applicable diagnostic codes.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  






(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


